Case 9:99-cr-08063-JLK Document 908 Entered on FLSD Docket 11/04/2020 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                    99-08063-CR-KING

     UNITED STATES OF AMERICA

     v.

     JOHN ROBERT HASSON et. al.,

           Defendants.
     ___________________________________/

             REPLY TO GOVERNMENT RESPONSE TO MOTION FOR
                        COMPASSIONATE RELEASE

            John Robert Hasson, through undersigned counsel, replies to the

     government’s response (DE 907) to his motion for a compassionate release (DE

     900), and in support states:

            18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify terms of

     imprisonment where (1) the Bureau of Prisons (“BOP”) has first had sufficient

     opportunity to review the defendant’s request and (2) “extraordinary and

     compelling reasons warrant such a reduction.” The government concedes that

     both requirements have been met: this Court has jurisdiction to grant Mr. Hasson’s

     request for compassionate release and because he suffers from diabetes and

     hypertension, “extraordinary and compelling reasons” exist for his release.

     Therefore, the statutory requirements for compassionate release are not in dispute.

            Once jurisdiction and “extraordinary and compelling reasons” have been

     established, as they have been here, the United States Sentencing Guidelines
Case 9:99-cr-08063-JLK Document 908 Entered on FLSD Docket 11/04/2020 Page 2 of 4




     instruct the Court to determine if the defendant is a danger to the community and

     consider the 18 US.C. § 3553(a) factors. U.S.S.G. § 1B1.13. The analysis of both

     directs that Mr. Hasson be released.

            The government also acknowledges that Mr. Hasson was convicted of a

     non-violent offense and that he has been exceptionally well-behaved in prison.

     His prison behavior proves that he has learned his lesson and that he is extremely

     unlikely to be a recidivist. But, his prison behavior has gone well beyond being

     obedient. Mr. Hasson, as detailed in his previous requests for release (DE 882,

     897, 900), has been a tremendously positive influence by inspiring other inmates,

     helping BOP staff, and putting his own life in danger as a true hero.

            Ms. Little (formerly Ms. Bender), a former BOP counselor, certainly

     believes that Mr. Hasson should be released:

            I thank God for sending inmate Hasson to my aid that day which
            saved my life. I truly believe had it not been for John Robert
            Hasson’s altruistic actions, I would have been more physically and
            mentally inured than I am or dead. Inmate Hasson’s actions are a
            clear demonstration of his changed values and compassion for his
            fellow man. I ask Your Honor to see the good this man has done,
            and grant him Home Confinement.

            DE 882, exhibit 11; see also DE 882, exhibit 5. Mr. Hasson’s heroics with

     respect to Ms. Little, alone, are sufficient for his release from prison. Mr. Hasson

     has literally dedicated his 21 years in prison to becoming a better person and

     helping others.

            The government’s sole argument for keeping Mr. Hasson in prison is

     because of the restitution he still owes. Mr. Hasson should not be kept in prison

                                              2
Case 9:99-cr-08063-JLK Document 908 Entered on FLSD Docket 11/04/2020 Page 3 of 4




     because he owes money. Not only is that inhumane as a form of debtors’ prison,

     but the argument does not make common sense. Mr. Hasson will be able to pay

     his restitution at a higher rate if is he is released from prison and able to work. It

     should be noted that Mr. Hasson has been regularly paying his restitution while

     incarcerated, in addition to the at least $13,978,790.42 he paid near sentencing.1

              Mr. Hasson faces a very dangerous time. The CDC expects individuals

     who        have         already         gotten         the       virus        to       get       reinfected.

     https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html. As the

     Court is aware, it is impossible to practice the CDC recommended precautions in

     prison. Mr. Hasson is still experiencing health problems from his initial infection.

     Coupled with his pre-existing conditions, reinfection could be tragic.

              Cases are spiking in Miami-Dade County. FCI-Miami currently has 26

     cases of COVID (22 staff members). FCI-Miami staff is coming and going from

     the prison daily. FCI-Miami has very little ability to control its staff’s behavior

     and virus protection when they are not working.                             Mr. Hasson was infected

     approximately 3 months ago. And it is likely that what immunity he had, if any, is

     dissipating or completely gone.

              There is no doubt that Mr. Hasson’s crime was serious. However, he has

     served 21 years. He has been incarcerated from age 47 until age 68 – a significant

     portion of his life. It is undersigned experience with this Court that it is one of the

     1
      Upon information and belief, the victims received more restitution that the government alleges. If the
     Court is at all troubled by the victims being made whole (or any other issue), this is an issue that can be
     addressed while Mr. Hasson is being supervised after release by this Court.

                                                            3
Case 9:99-cr-08063-JLK Document 908 Entered on FLSD Docket 11/04/2020 Page 4 of 4




     most sagacious and wise Courts in the country.        The Court’s wisdom and

     experience allow it to be merciful as well as tough. Respectfully, it is time to

     release Mr. Hasson so that he does not pay for his crimes with further serious

     health consequences or even his life.

            WHEREFORE, Mr. Hasson respectfully requests that this Court order him

     released from custody.     Mr. Hasson also respectfully requests an evidentiary

     hearing if the Court deems it helpful.



                                              Respectfully submitted,

                                              JOHN W. WYLIE, P.A.
                                              s/ John W. Wylie _________
                                              Attorney: John W. Wylie, Esq.
                                              Florida Bar No. 0133817
                                              150 Southeast 2nd Avenue, Suite 602
                                              Miami, Florida 33131
                                              Telephone: (305) 586-1338


                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing was electronically filed via
     EM/ECF this 4th day of November, 2020.


                                                    s/ John W. Wylie
                                                    John W. Wylie




                                              4
